Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/10/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1-2, 4, 7-9, 11, 14-16, and 18, 21-26, 28 have been examined and rejected. This Office action is responsive to the RCE filed on 01/10/2022, which has been entered in the above identified application.

Claim Objections
Claim is objected to because of the following informalities:  
Claim 28 is newly added, without claim number claim 27; claim number 27 should be used instead.
Appropriate correction is required.


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7-9, 11, 14-16, and 18, 21-28 are rejected under AIA  35 U.S.C §103 as being unpatentable over Maguire et al. (US 20140282967 A1, hereinafter Maguire) in view of Uppala et al. (US 20140282967 A1, hereinafter Uppala) in view of Kakuda et al. (US 20050172228 A1, hereinafter Kakuda).

As to independent claims 1, 8 and 15, Maguire teaches a method implemented by one or more processors (paragraph [0012], FIG. 2 illustrates an example method for providing seamless and portable network connectivity for a user's devices), the method comprising: 
identifying, based on the current context of the user, one or more selection categories, wherein each selection category corresponds to a set of actions to recommend to the user via the graphical user interface of the computing device (Fig. 5A, paragraph [0071], For example, in FIG. 5A, when user 101 carries smartphone 120 into the living room, UI 500 displays icons for four devices within threshold proximity: "Main Television" (the TV in the living room), "Curtains," "Living Room Lights," and "Downstairs Thermostat."; the four displayed device icons are the one or more selection categories, and user could select each icon for further control functions associated with the selected device icon), 
assigning, based on the current context, one or more actions to the one or more selection categories according to a correlation between the one or more actions and the one or more selection categories (paragraph [0071], As shown in FIG. 5B, when user 101 selects the "Living Room Lights" icon, an interface is displayed to enable user 101 to control two arrays of dimmer-controlled overhead recessed lighting in the living room while watching television.  As shown in FIG. 5C, when user 101 selects the "Downstairs Thermostat" icon, user 101 can also control the air conditioning and subfloor heating in the living room), 
wherein assigning an action, capable of being performed by a third-party computing device of the one or more third-party computing devices, of the one or more actions to a selection category of the one or more selection categories (paragraph [0071], As shown in FIG. 5B, when user 101 selects the "Living Room Lights" icon, an interface is displayed to enable user 101 to control two arrays of dimmer-controlled overhead recessed lighting in the living room while watching television.  As shown in FIG. 5C, when user 101 selects the "Downstairs Thermostat" icon, user 101 can also control the air conditioning and subfloor heating in the living room; user  selecting the "Downstairs Thermostat" icon is the assigned action, which is of the "Living Room Lights" category); and
generating, based on identifying the one or more selection categories and based on assigning the one or more actions to the selection categories (paragraph [0070], FIGS. 5A-D illustrate an example user interface (UI) 500 for controlling devices in a device cloud; Fig. 5A displays the categorical suggestion element device icons for the one or more selection categories, Fig. 5B of Fig. 5C displays the action suggestion element device function control elements for the one or more actions): 
a categorical suggestion element for each identified selection category of the one or more selection categories (paragraph [0071], For example, in FIG. 5A, when user 101 carries smartphone 120 into the living room, UI 500 displays icons for four devices within threshold proximity: "Main Television" (the TV in the living room), "Curtains," "Living Room Lights," and "Downstairs Thermostat."; the four displayed device icons are the one or more selection categories), and 
an action suggestion element for each assigned action of the one or more actions (paragraph [0071], As shown in FIG. 5B, when user 101 selects the "Living Room Lights" icon, an interface is displayed to enable user 101 to control two arrays of dimmer-controlled overhead recessed lighting in the living room while watching television); and
causing each categorical suggestion element and each action suggestion element to be rendered at the graphical user interface of the computing device (Fig. 5A, 5B, 5C, paragraph [0070], FIGS. 5A-D illustrate an example user interface (UI) 500 for controlling devices in a device cloud), 
wherein the automated assistant performs a corresponding action in response to the user selecting a corresponding action suggestion element via the graphical user interface (paragraph [0071], As shown in FIG. 5B, when user 101 selects the "Living Room Lights" icon, an interface is displayed to enable user 101 to control two arrays of dimmer-controlled overhead recessed lighting in the living room while watching television; the living room lights are controlled by user adjusting Dimmer Control in Fig. 5B).
Maguire does not teach:
determining, based at least in part on one or more current statuses corresponding to one or more third-party computing devices connected to a local network to which a computing device is also connected based on data that is accessible to a computing device, a current context of a user, wherein the computing device provides access to an automated assistant and the automated assistant is controllable via a graphical user interface of the computing device, and wherein the one or more current statuses indicate one or more actions currently being performed by the corresponding one or more third-party computing devices,
identifying each selection category of the one or more selection categories is based on a degree of similarity between the current context of the user and a prior circumstance in which the user previously commanded the automated assistant to initialize performance of the action;
assigning an action, capable of being performed by a third-party computing device of the one or more third-party computing devices, of the one or more actions is based on (1) historical occurrences of the user causing performance of the action in the prior context that corresponds to the given selection category and is based on (2) a current status of the one or more current statuses corresponding to the third-party computing device.
Uppala teaches: 
(paragraph [0039], if the input text is "turn the lights on," the computing device 102 may identify the location as the room of the user's current location based on the context model 214. In some embodiments, in block 330 the computing device 102 may supply the home automation device 106 and/or device state from device context data of the context model 214; in block 330 the computing device 102 may supply the home automation device 106 and/or device state from device context data of the context model 214. user speaking with the input text is the current status of the 3rd party device “light”, the identified room is the current context of the user), wherein the computing device provides access to an automated assistant and the automated assistant is controllable via a graphical user interface of the computing device (paragraph [0047], the computing device 102 observes changes to the device state of one or more home automation devices 106 generated in response to the user request. In some embodiments, the computing device 102 may perform learning by example. In those embodiments, the user may manually change the device state, for example by operating manual controls of one or more home automation devices 106), and wherein the one or more current statuses indicate one or more actions currently being performed by the corresponding one or more third-party computing devices (paragraph [0039], if the input text is "turn the lights on" the computing device 102 may identify the location as the room of the user's current location based on the context model 214; the input text is "turn the lights on," is an action indication);
assigning an action, capable of being performed by a third-party computing device of the one or more third-party computing devices, of the one or more actions is based on (2) a current status of the one or more current statuses corresponding to the third-party computing device (paragraph [0037], For example, given the input text "Please flip on the kitchen lights," the computing device 102 may determine the location to be "kitchen," the home automation devices 106 to be "lights," and the device state to be "on." The computing device 102 may partially match the input text to the parameters of a home automation command--for example, the computing device 102 may not identify matches for location, device, and/or device state in the input text; the device state "on" is the current status of the light device).
Since Maguire teaches a method of home automation system categorized interface control, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above as taught by Uppala, as the prior arts are in the same application field of home automation control user interaction, and Uppala further teaches determining a current context of the user based on one current status for a device. By incorporating Uppala into Maguire would improve the integrity of Maguire’s system by allowing to identify the location as the room of the user's current location based on the context model (Uppala, paragraph [0039]).
Maguire/Uppala does not teach:
identifying each selection category of the one or more selection categories is based on a degree of similarity between the current context of the user and a prior 
assigning an action, capable of being performed by a third-party computing device of the one or more third-party computing devices, of the one or more actions is based on (1) historical occurrences of the user causing performance of the action in the prior context that corresponds to the given selection category.
Kakuda teaches:
identifying each selection category of the one or more selection categories is based on a degree of similarity between the current context of the user and a prior circumstance in which the user previously commanded the automated assistant to initialize performance of the action (paragraph [0307], the editing section 202 changes the display of the operation panels so that the operation panel, which is most likely to be used by the user, is displayed by priority within the period of time including that time (the current time)).
assigning an action, capable of being performed by a third-party computing device of the one or more third-party computing devices, of the one or more actions is based on (1) historical occurrences of the user causing performance of the action in the prior context that corresponds to the given selection category (paragraph [0312], At step S172, the operation history analysis section 204 instructs the editing section 202 to display the most frequently used operation panel by priority based on the number of uses within the period of time including the current time. Paragraph [0306], For example, the number of uses of the devices A to D operated by the remote controller 1 is managed for each hour. In the example shown in FIG. 38, it is shown that, within a period of time "13:00 to 13:59", the device A is operated 25 times, the device B is operated 0 time, the device C is operated 10 times, and the device D is operated twice, respectively. Similarly, for each of the devices, the operation history within each of the periods of time "14:00 to 14:59", "15:00 to 15:59", "16:00 to 16:59" and so on is managed; the number of uses is the historical occurrence).
Since Maguire/Uppala teaches a method of home automation system categorized interface control, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate above as taught by Kakuda, as the prior arts are in the same application field of home automation control user interaction, and Kakuda further teaches providing device control based on prior user operation history. By incorporating Kakuda into Maguire/Uppala would improve the integrity of Maguire/Uppala’s system by allowing the user can more efficiently operate the devices (Kakuda, paragraph [0313]).


As to dependent claims 2, 9, and 16, the rejection of claim 1 is incorporated. Maguire
teaches the method of claim 1, wherein the automated assistant performs a corresponding set of actions in response to the user selecting a corresponding categorical suggestion element at the graphical user interface (paragraph [0073], if a user is working in their home office upstairs with the door closed, the user's laptop may display a first notification when the front door is being opened by someone with a key (at which point a control interface may appear on the screen of the laptop to display an image of the user's child captured by a security camera mounted at the front door), and then the user's laptop may display a second notification when the TV downstairs has just been turned on and the channel changed to view cartoons (at which point, the control interface may provide a feature to take over control of the TV and either turn it off, change the channel to an educational channel, or transmit audio through the TV's speakers so that the user can tell their child to go do their homework).

As to dependent claims 4, 11, and 18, the rejection of claim 1 is incorporated. Maguire 
teaches the method of claim 1, further comprising: 
determining, based on identifying the one or more third-party computing devices, an operational status of at least one third-party computing device of the one or more third-party computing devices (Fig. 5A, paragraph [0071], When smartphone 120 comes within a threshold proximity of various devices in device cloud 100, an icon for each device may appear on the screen of smartphone 120.  For example, in FIG. 5A, when user 101 carries smartphone 120 into the living room, UI 500 displays icons for four devices within threshold proximity: "Main Television" (the TV in the living room), "Curtains," "Living Room Lights," and “Downstairs Thermostat."; the TV, curtain, light are the third-party devices, smartphone 120 comes within a threshold proximity of these devices is the current context of the user; the living room Thermostat icon show the current temperature of 68 degree),
wherein causing each action suggestion element to be rendered at the graphical user interface of the computing device includes causing each operational status to be rendered at the computing device with a corresponding action suggestion element that controls a corresponding third-party computing device (paragraph [0071], As shown in FIG. 5B, when user 101 selects the "Living Room Lights" icon, an interface is displayed to enable user 101 to control two arrays of dimmer-controlled overhead recessed lighting in the living room while watching television; the living room lights are controlled by user adjusting Dimmer Control in Fig. 5B).

As to dependent claims 7, and 14, the rejection of claim 1 is incorporated. Maguire 
teaches the method of claim 1, further comprising: determining that the user selected an action rendered within a first selection category of the one or more selection categories and another action rendered within a second selection category of the one or more selection categories; and generating another categorical suggestion element that is assigned another set of actions that include the action and the other action (Fig. 5A, paragraph [0071], When smartphone 120 comes within a threshold proximity of various devices in device cloud 100, an icon for each device may appear on the screen of smartphone 120.  For example, in FIG. 5A, when user 101 carries smartphone 120 into the living room, UI 500 displays icons for four devices within threshold proximity: "Main Television" (the TV in the living room), "Curtains," "Living Room Lights," and “Downstairs Thermostat."; the TV, curtain, light are the third-party devices, smartphone 120 comes within a threshold proximity of these devices is the current context of the user; “TV” is the first selection category, and “the living room lights” is the second selection category, the ”Curtain” icon is the another categorical suggestion element),

As to dependent claims 21, 23, and 25, the rejection of claim 1 is incorporated. Kakuda teaches the method of claim 1, wherein 
(paragraph [0314], When the display panel of a predetermined device is to be displayed, the operation panel of a highly relevant device may be automatically displayed simultaneously with the operation panel of the device. For example, the VTR and the television receiver, the DVD player and the television receiver, or the like are highly likely to be operated by the user at the similar time, and therefore it is considered that they are highly relevant to each other. Thus, in this case, the operation panel of the television receiver is automatically displayed with the operation panel of the VTR or the DVD player).

As to dependent claims 22, 24, and 26, the rejection of claim 1 is incorporated. Kakuda teaches the method of claim 1, wherein the degree of similarity between the current context of the user and the prior context is determined based on one or more of the third-party computing devices in the current context having similar statuses to the statuses of the one or more third-party computing devices in the prior context (paragraph [0307], The management table in FIG. 38 shows that the user of the remote controller 1 has the highest possibility of using the device A within the periods of time "13:00 to 13:59" and "14:00 to 14:59" and using the device D within the periods of time "15:00 to 15:59" and "16:00 to 16:59". As described below, the editing section 202 changes the display of the operation panels so that the operation panel, which is most likely to be used by the user, is displayed by priority within the period of time including that time (the current time); current time is the status to be similar to the history recorded similar time).

As to dependent claim 28, the rejection of claim 1 is incorporated. Uppala teaches the
 method of claim 1, wherein determining the current context includes: 
determining that one or more of the plurality of current statuses has been updated from a corresponding previous status to the corresponding current status (paragraph [0034], the computing device 102 may update the context model 214 to identify device states associated with the home automation devices 106. Continuing that example, the computing device 102 may update the context model 214 to indicate the current temperature set point of a particular thermostat, whether particular light switches are on or off, the setting of particular light dimmers, or other device state information; light switches on/off is the status update).


Response to Arguments
	The Examiner acknowledges the Applicant’s amendments to claims 1, 8, and 15, and addition of claim 28.
	Regarding amended claims, applicant’s prior art argument have been fully considered but are moot in view of the new grounds of rejection presented above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI WAN whose telephone number is (571)272-6445.  The examiner can normally be reached on Work from 7am-4:30pm Monday to Thursday, 1st Friday 7am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Q.W/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143